           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 1 of 12 Page ID #:7320



                   1
                        Salil Bali, SBN 263001
                   2     sbali@sycr.com
                        Matthew R. Stephens, SBN 288223
                   3     mstephens@sycr.com
                   4    STRADLING YOCCA CARLSON & RAUTH, P.C.
                        660 Newport Center Drive, Ste. 1600
                   5    Newport Beach, CA 92660
                        Telephone: 949-725-4000
                   6
                   7    Kal K. Shah (admitted pro hac vice)
                          kshah@beneschlaw.com
                   8    Simeon G. Papacostas (admitted pro hac vice)
                          spapacostas@beneschlaw.com
                   9    Katherine A. Smith (admitted pro hac vice)
                          ksmith@beneschlaw.com
                   10   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                   11   71 S. Wacker Drive, Suite 1600
                        Chicago, IL 60606
                   12   Telephone: 312-212-4949
                        Facsimile: 312-767-9192
                   13
                   14   Attorneys for Defendant
                        Feit Electric Company, Inc.
                   15
                                                  UNITED STATES DISTRICT COURT
                   16
                                               CENTRAL DISTRICT OF CALIFORNIA
                   17
                        NICHIA CORPORATION,                    CASE NO. 2:20-cv-00359-GW-E
                   18
                                     Plaintiff,                Honorable George H. Wu, Ctrm. 9D
                   19                                          Magistrate Charles F. Eick
                                       v.
                   20
                        FEIT ELECTRIC COMPANY,                 DEFENDANT FEIT ELECTRIC
                   21   INC.,                                  COMPANY, INC.’S APPLICATION
                                                               FOR AN ORDER FOR THE
                   22                Defendant.                ISSUANCE OF LETTER
                   23                                          ROGATORY

                   24                                          Date: August 5, 2021
                                                               Time: 8:30 a.m.
                   25                                          Courtroom 9D, First Street Courthouse
                   26                                          Complaint filed January 13, 2020
                   27
                   28
S TRADLING Y OCCA
C ARLSON & R AUTH
      LAWYERS
   NEWPORT BEACH
                          4833-3936-2545v7/106220-0002
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 2 of 12 Page ID #:7321



                   1          TO PLAINTIFF AND ITS ATTORNEYS OF RECORD HEREIN:
                   2          PLEASE TAKE NOTICE that on Thursday, August 5, 2021, at 8:30 a.m., or
                   3    as soon thereafter as counsel may be heard in Courtroom 9D of the above-
                   4    captioned Court, located at 350 West 1st Street, Los Angeles, CA 90012,
                   5    Defendant Feit Electric Company, Inc. (“Feit Electric”) will move the Court
                   6    pursuant to Fed. R. Civ. P. §§ 4(f)(2)(B), 28(b) and 28 U.S.C. §1781 for an Order
                   7    granting Feit Electric’s Application for the Issuance of Letter Rogatory for Foreign
                   8    Deposition and that it execute the attached Letter Rogatory and affix the seal of the
                   9    Court to them for transmittal by Feit Electric to appropriate authorities in Japan.
                   10         This Application is made following the conference of counsel pursuant to
                   11   L.R. 7-3 which took place on July 2, 2021 at 2:30 p.m. Central Time, between
                   12   Plaintiff Nichia Corporation’s (“Nichia”) counsel, Mr. Robert P. Parker and Feit
                   13   Electric’s Counsel Kal K. Shah. The parties were unable to reach an agreement and
                   14   Nichia indicated that it would oppose this application for judicial assistance.
                   15         This Application is based on this Notice, the attached Memorandum in
                   16   support, the declaration of Kal K. Shah, the pleading on file herein and upon such
                   17   other matters as may be presented to the Court in connection with this Application.
                   18
                        DATED: July 8, 2021              BENESCH, FRIEDLANDER, COPLAN &
                   19                                    ARONOFF LLP
                   20                                    By: /s/ Kal K. Shah
                   21                                          Kal K. Shah
                   22
                        DATED: July 8, 2021              STRADLING YOCCA CARLSON & RAUTH
                   23
                                                         By: /s/ Salil Bali
                   24
                                                               Salil Bali
                   25                                          Matthew R. Stephens
                   26                                          Attorneys for Defendant
                                                               Feit Electric Company, Inc.
                   27
                   28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                          i
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 3 of 12 Page ID #:7322



                   1                  MEMORANDUM OF POINTS AND AUTHORITIES
                   2    I.      INTRODUCTION
                   3            Pursuant to Rules 4(f)(2)(B) and 28(b)(1)(B) of the Federal Rules of Civil
                   4    Procedure as well as 28 U.S.C. §§ 1651 and 1781, Defendant Feit Electric
                   5    Company, Inc. (“Feit Electric”) respectfully moves this Court for the issuance of
                   6    the concurrently submitted Letter Rogatory, addressed to the appropriate Central
                   7    Authority for Japan. The Letter Rogatory will enable Feit Electric to obtain
                   8    testimony from Mr. Yuichiro Tanda located in Japan. Mr. Tanda is the first named
                   9    inventor on the patent at issue in the above referenced litigation, or U.S. Patent No.
                   10   9,752,734 (the “’734 Patent”). Feit Electric does not seek information from Mr.
                   11   Tanda that is duplicative of information and documents produced by Plaintiff
                   12   Nichia Corporation (“Nichia”) or other witnesses. As explained below, the
                   13   issuance of the Letter Rogatory is necessary as the requested information is highly
                   14   relevant and critical to the claims and defenses in this litigation, including but not
                   15   limited to, Feit Electric’s invalidity and non-infringement defenses.
                   16   II.     ARGUMENT
                   17           Nichia has sued Feit Electric for infringement of the ’734 Patent directed to
                   18   light emitting devices. Mr. Tanda is the first named inventor on the ’734 Patent and
                   19   a former employee of Nichia. Mr. Tanda played a pivotal role in the development
                   20   of the ’734 Patent asserted by Nichia against Feit Electric. He is a Japanese
                   21   resident, and although identified in Nichia’s initial disclosures as a person with
                   22   relevant information to be contacted through counsel, Nichia’s counsel has
                   23   represented that he will not testify voluntarily. Mr. Tanda cannot be directly
                   24   compelled by this Court to provide the requested deposition testimony, as he
                   25   resides outside of the State of California and the United States. This Letter
                   26   Rogatory will enable Feit Electric to obtain critical testimony from Mr. Tanda. See,
                   27   e.g., Image Processing Techs., LLC v. Canon, Inc., CV103867SJFETB, 2011 WL
                   28   13312041, at *2 (E.D.N.Y. Sept. 13, 2011) (granting plaintiff’s motion for
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                             1
      LAWYERS
   NEWPORT BEACH                     FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                              4833-3936-2545v7/106220-0002                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 4 of 12 Page ID #:7323



                   1    issuance of letter rogatory as defendant’s Rule 26(a) disclosures indicated
                   2    documents in Japan were relevant to its defenses).
                   3          Feit Electric does not seek testimony from Mr. Tanda that is duplicative of
                   4    information and documents produced by Nichia or other witnesses. Rather, as one
                   5    of two inventors charged with certain aspects (explained further below) of the
                   6    purported inventions at issue, his testimony will provide unique insight and support
                   7    for various positions and defenses at issue in this case. In short, the issuance of the
                   8    Letter Rogatory is necessary as the requested information is highly relevant and
                   9    critical to Feit Electric’s defenses in this litigation, including but not limited to,
                   10   Feit Electric’s invalidity and non-infringement defenses.
                   11         Letters Rogatory are formal written requests sent by a court to a foreign
                   12   court asking that a witness residing within that foreign court’s jurisdiction either
                   13   provide documents, a deposition, or both for use in a pending action before the
                   14   requesting court. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 241
                   15   n.1 (2004); Barnes & Noble, Inc. v. LSI Corp., No. 11-2709, 2012 WL 1808849, at
                   16   *1-*2 (N.D. Cal. May 17, 2012); 8A Charles Alan Wright, Arthur R. Miller, &
                   17   Richard L. Marcus, Federal Practice & Procedure § 2083 (3d ed. 2007). A federal
                   18   district court has the inherent authority to issue a letter rogatory. See United States
                   19   v. Staples, 256 F.2d 290, 292 (9th Cir. 1958). Such courts are also implicitly
                   20   authorized to do so under 28 U.S.C. § 1781, which governs the transmittal and
                   21   receipt of letters rogatory.
                   22         Under Fed. R. Civ. P. 28, a U.S. District Court may issue a letter of request
                   23   to facilitate the obtaining of evidence in another country. This includes countries
                   24   that are not signatories to the Hague Convention on the Taking of Evidence
                   25   Abroad in Civil or Commercial Matters. Dist. Title v. Warren, No. 14-1808
                   26   ABJ/DAR, 2016 WL 10749155, at *5 (D.D.C. Dec. 23, 2016) (“[N]otwithstanding
                   27   the inapplicability of the Hague Convention provisions to a non-signatory nation
                   28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         2
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 5 of 12 Page ID #:7324



                   1    [such as Japan], this court is authorized to issue Letter Rogatory pursuant to federal
                   2    law.”).
                   3          In the present case, Feit Electric’s use of a Letter Rogatory is the appropriate
                   4    and approved method of obtaining discovery from a Japanese entity.1 Where a
                   5    witness is located in a nation, like Japan, that is not a signatory to the Hague
                   6    Convention on the Taking of Evidence Abroad in Civil or Commercial Matters,2
                   7    Letters Rogatory are particularly appropriate. See, e.g., Image Processing Techs,
                   8    2011 WL 13312041, at *2 (granting plaintiff’s motion for issuance of letter
                   9    rogatory to seek documents and depose witnesses in Japan relating to design and
                   10   operation of the allegedly infringing products); U.S. v. Staples, 256 F.2d 290 (9th
                   11   Cir. 1958) (granting motion for issuance of letter rogatory to depose Japanese
                   12   witnesses as testimony was material to essential issue and there had been no lack
                   13   of diligence); Fisher and Paykel Healthcare Limited v. Flexicare Incorporated,
                   14   Case No. SA CV 19-00835-JVS, 2020 WL 5900155, *1 (C.D. Cal. Aug. 17, 2020)
                   15   (granting accused infringer’s motion to issue letters rogatory to seek documents
                   16   and deposition of three non-party named inventors who resided in New Zealand);
                   17   Avago Techs. Gen. IP PTE Ltd. v. Elan Microelectronics Corp., No. 04-5385, 2007
                   18   WL 1815472, at *1 (N.D. Cal. June 20, 2007) (“[T]he Taiwanese lawyers were
                   19   residents of a foreign nation that is not a signatory to the Hague Convention.
                   20
                   21   1
                          See Federal Rule of Civil Procedure 4(f)(2)(B); Federal Rule of Civil Procedure
                   22   28(b)(1)(B); the All Writs Act, 28 U.S.C. §§ 1651, 1781 (permitting “the
                        transmittal of a Letters Rogatory or request directly from a tribunal in the United
                   23   States to the foreign or international tribunal, officer, or agency to whom it is
                   24   addressed and its return in the same manner”); Vienna Convention on Consular
                        Relations, art. 5(j), Apr. 24, 1963; 21 U.S.T. 77; 596 U.N.T.S. 261; and T.I.A.S.
                   25   No. 6820. Japan is not a signatory to the Hague Convention on the Taking of
                   26   Evidence Abroad in Civil or Commercial Matters.
                        2
                             See, e.g., Hague Convention, https://www.hcch.net/en/states/hcch-
                   27   members/details1/?sid=47 (listing Conventions to which Japan is a Contracting
                   28   Party; “Taking of Evidence Abroad in Civil or Commercial Matters” not listed)
                        (last visited June 28, 2021).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                 3
      LAWYERS
   NEWPORT BEACH                  FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                           4833-3936-2545v7/106220-0002                                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 6 of 12 Page ID #:7325



                   1    Therefore, the appropriate method for requiring their appearance is the Letters
                   2    Rogatory.”); see also U.S. v. Walus, 616 F.2d 283, 304 (7th Cir. 1980) (district
                   3    court should have granted request by defendant for use of Letters Rogatory to
                   4    obtain evidence located abroad that was relevant to defendant’s case).
                   5          “Whether to issue such a letter is a matter of discretion for the court.”
                   6    Barnes & Noble, 2012 WL 1808849, at *1; U.S. v. Wedding, No. 08-2386, 2009
                   7    WL 1329146, at *1 (S.D. Cal. May 13, 2009). “No higher standard is necessary for
                   8    the issuance of letters rogatory than that needed for discovery upon a domestic
                   9    company.” Viasat, Inc. v. Space Sys./loral, Inc., No. 12-CV-0260-H (WVG), 2013
                   10   WL 12061801, at *3 (S.D. Cal. Jan. 14, 2013). And courts “routinely issue letters
                   11   rogatory where the movant makes a reasonable showing that the evidence sought
                   12   may be material, or may lead to the discovery of material evidence.” Id. Courts
                   13   “apply the rule that letters of rogatory shall issue unless good cause is shown
                   14   otherwise.” Evanston Ins. Co. v. OEA, Inc., No. CIVS-021505DFLPAN, 2006 WL
                   15   1652315, at *2 (E.D. Cal. June 13, 2006).
                   16            A. Mr. Tanda’s Testimony Is Not Duplicative And Is Necessary For
                   17                The Core Patent Concepts Including Conception, Reduction To
                   18                Practice and Scope.
                   19         Mr. Tanda is one of two named inventors on the ’734 Patent. This alone
                   20   places him in the distinct position of explaining the facts and circumstances that
                   21   led to the purported inventions described in the ’734 Patent. His knowledge is in
                   22   fact different from that of his co-inventor, Mr. Matsushita. As noted above, Feit
                   23   Electric recently deposed Mr. Matsushita. During his deposition, Mr. Matsushita
                   24   testified that “I asked Mr. Tanda to create the specification.” (Shah Decl., Ex. B at
                   25   70-71). That specification is the basis of the United States patent at issue in this
                   26   case, and Feit Electric seeks discovery regarding Mr. Tanda’s corresponding
                   27   involvement and understanding of the purported inventions. Mr. Matsushita further
                   28   testified that while he was in the “laser group” his “co-inventor Mr. Tanda and Mr.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         4
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 7 of 12 Page ID #:7326



                   1    Watanabe were in the LED group.” (Id. at 94). Accused in this case are solely
                   2    LED-based products, again emphasizing the importance of Mr. Tanda’s testimony
                   3    as it relates to the underlying conception and reduction to practice of the purported
                   4    inventions of the ’734 Patent. Indeed, a core issue regarding the scope of the
                   5    alleged inventions relates to the number and placement of LED chips, an issue that
                   6    Mr. Matsushita repeatedly testified was left to the sole discretion of Mr. Tanda. (Id.
                   7    at 100, 102, 103 & 106). Consistent with this discretion, Mr. Tanda created a
                   8    prototype and determined how to connect and place the corresponding LED chips.
                   9    (Id. at 114-115). In fact, Mr. Matsushita testified that he believed that Mr. Tanda
                   10   had knowledge of the various prototypes purportedly created, their structure and
                   11   functionality. (Id).
                   12         Similarly, Mr. Matsushita deferred to Mr. Tanda regarding another claim
                   13   element, the resin to be used. (Id. at 120). This resin and corresponding wavelength
                   14   conversion characteristics are key claim limitations in this case.3 Moreover, Mr.
                   15   Matsushita has not had communications with Mr. Tanda over the last decade,
                   16   making it unlikely that their testimony would be duplicative, and thus requiring
                   17   inquiry of Mr. Tanda directly. (Id. at 116). In short, the relevance and significance
                   18   of Mr. Tanda’s testimony regarding the conception, reduction to practice,
                   19   prosecution, scope, and validity of the ’734 Patent and its related patents cannot
                   20   reasonably be disputed. See Image Processing Techs., 2011 WL 13312041, at *2.
                   21         Feit Electric’s concurrently alternative options, including securing Mr.
                   22   Tanda’s deposition in Japan through standard procedures, are foreclosed due to
                   23   COVID pandemic restrictions. Also, as explained below in Section II.D., Nichia’s
                   24   counsel will also not make Mr. Tanda available. Thus, Feit Electric’s only means
                   25   to obtain this information is through this Letter Rogatory. Accordingly, Feit
                   26
                        3
                          The ‘734 Patent specification discusses numerous possible uses of a resin
                   27   including as a “transparent member,” “wavelength conversion member” or a
                   28   “wavelength conversion member formed unitarily with a transparent member.”
                        (Dkt. 1-1)
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                             5
      LAWYERS
   NEWPORT BEACH                  FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                           4833-3936-2545v7/106220-0002                                20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 8 of 12 Page ID #:7327



                   1    Electric respectfully requests that the Court grant this application and issue the
                   2    Letter Rogatory.
                   3              B. Mr. Tanda’s Testimony Is Not Duplicative And Is Relevant To
                   4                 Nichia’s Apparent Misconduct In Reviving A Parent Application
                   5          Mr. Tanda’s testimony is also further relevant to Feit Electric’s invalidity
                   6    and unenforceability positions based on certain statements made as part of the
                   7    prosecution history. Specifically, during prosecution of a parent application to the
                   8    ’734 Patent, Nichia abandoned its efforts and let the application lapse. (Kal K.
                   9    Shah Declaration (“Shah Decl.”), Ex. A (Notice of Abandonment)). Nichia
                   10   apparently later regretted this decision and sought to revive the application. In its
                   11   Petition to Revive, the header identifies as “Applicant(s): Yuichiro TANDA et al.”
                   12   (Id. (Petition to Revive)). Nichia represented to the United States Patent and
                   13   Trademark Office that some undisclosed “IP Personnel” made “her own person
                   14   decision not to respond” effectively disregarding that “Applicants wanted to
                   15   continue the prosecution of the application in the hopes of obtaining a U.S. patent
                   16   by filing a further RCE with the amended claim.” (Id.) Feit Electric recently
                   17   deposed Mr. Toshio Matsushita, the second of the two inventors, i.e.,
                   18   “Applicant(s).” Mr. Matsushita indicated that he did not participate in the
                   19   prosecution of the U.S. applications, nor was he aware of the abandonment or
                   20   revival. (Id., Ex. B (Deposition Transcript of Mr. Matsushita) at 82). Mr. Tanda’s
                   21   deposition thus is necessary to establish key aspects of possible invalidity and
                   22   inequitable conduct defenses.
                   23         As the discovery sought can only be uncovered from Mr. Tanda there can be
                   24   no reasonable dispute that Feit Electric does not seek information from Mr. Tanda
                   25   that is duplicative of information and documents produced by Nichia or other
                   26   witnesses. Rather, Feit Electric seeks this discovery as a necessary and core part of
                   27   its defense to Nichia’s claims. This Court therefore should exercise its discretion
                   28   and grant Feit Electric’s request in the interest of justice.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         6
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
           Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 9 of 12 Page ID #:7328



                   1              C. Granting Feit Electric’s Request Will Not Undermine Japan’s
                   2                 Interests
                   3          First, this is an issue involving an alleged violation of United States laws,
                   4    which the United States has a compelling interest in enforcing. Optrics, Inc. v.
                   5    Barracuda Networks, Inc., No. 17-CV-04977-RS(TSH), 2019 WL 5485890, at *2
                   6    (N.D. Cal. Oct. 25, 2019) (“This is a case alleging violations of United States
                   7    trademark laws, which the United States has a compelling interest in enforcing.”).
                   8    Nichia chose to assert its U.S. Patent in a U.S. Court and the patent Nichia has
                   9    asserted includes Mr. Tanda as a co-inventor. Nichia cannot now prevent
                   10   reasonable and relevant discovery from a key co-inventor witness because he is in
                   11   Japan. Based on Nichia’s initial disclosures, it is believed that Nichia has an on-
                   12   going relationship with Mr. Tanda in some capacity. Having “chosen to bring this
                   13   lawsuit here, [Nichia] cannot hide behind [Japanese] laws as a shield against its
                   14   discovery obligations.” Id.
                   15         Further, issuing a Letter Rogatory does not the infringe on Japan’s
                   16   sovereignty “as the decision made in response to this court’s request for assistance
                   17   on behalf of Plaintiff remains within the exclusive discretion of the [Judicial
                   18   Authority of the State of Japan].” Id. (emphasis in original).
                   19             D. Feit Electric Has Been Diligent in Seeking Discovery from Mr.
                   20                Tanda
                   21         Feit Electric acknowledges that the Letter Rogatory process may be time
                   22   consuming; however, Feit Electric should not be substantively prejudiced on this
                   23   basis. See, e.g., Fisher and Paykel Healthcare Ltd. v. Flexicare Inc., 2020 WL
                   24   5900155, 19-00835-JVS (C.D. Cal. 2020). Feit Electric was diligent in bringing
                   25   this issue to the Court. As an initial matter, Feit Electric was led to believe that Mr.
                   26   Tanda would be available for testimony on this issue. Indeed, Mr. Tanda is the
                   27   very first person disclosed in Nichia’s initial disclosures as an individual with
                   28   discoverable information. (Shah Decl., Ex. C (Nichia’s Initial Disclosures) at 2).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         7
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
          Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 10 of 12 Page ID #:7329



                   1    Moreover, Nichia provided that “Yuichiro Tanda is no longer employed by Nichia,
                   2    but may be contacted through Nichia’s counsel.” (Id.) Feit Electric did just that,
                   3    informing Nichia’s counsel of Feit Electric’s intent to depose Mr. Tanda on April
                   4    27, 2021 and further noticing Mr. Tanda’s deposition on April 28, 2021. (Id., Exs.
                   5    D (email dated April 27 from Mr. Shah to Mr. Parker) & E (Deposition Notice for
                   6    Mr. Tanda)). To Feit Electric’s surprise, Nichia’s counsel responded “[a]s to Mr.
                   7    Tanda, he is no longer a Nichia employee or otherwise under Nichia’s authority.
                   8    He informs us that he is not willing to travel to the United States for deposition.”
                   9    (Id., Ex. D (email dated April 28 from Mr. Parker to Mr. Shah)). Feit Electric took
                   10   issue with this position in view of Nichia’s express disclosure to the contrary in its
                   11   initial disclosures. But Nichia’s counsel steadfastly refused to make Mr. Tanda
                   12   available. (Id., Ex. F (email dated May 11 from Mr. Parker to Mr. Shah)).
                   13         In view of various scheduling issues relating to depositions, Feit Electric
                   14   submitted an amended deposition notice for Mr. Tanda on May 14, 2021. (Id., Ex.
                   15   G (Amended Deposition Notice for Mr. Tanda)). On May 25, 2021, Nichia’s
                   16   counsel objected to Mr. Tanda’s deposition notice indicating that he was not a
                   17   party and did not intend to appear. (Id., Ex. H (email dated May 25 from Ms.
                   18   Colgate to Ms. Smith)). Feit Electric responded that it was troubled by counsel’s
                   19   refusal to make the lead inventor available, despite his prominence in Nichia’s
                   20   initial disclosures. Feit Electric further cited to Hamilton v. TBC Corporation, CV
                   21   17-01060-DMG (JEMx), 2018 WL 9815592, at *2 (C.D. Cal. Sept. 24, 2018)
                   22   (“Plaintiffs’ lack of cooperation in regard to the depositions was appalling.”). (Id.,
                   23   Ex. H (email dated May 26 from Ms. Smith to Ms. Colgate)).
                   24         In response, Feit Electric sought a meet and confer. (Id. (email dated May 26
                   25   from Ms. Smith to Ms. Colgate)). During that meet and confer, Feit Electric
                   26   pointed out the misleading nature of Nichia’s initial disclosures, the importance of
                   27   Mr. Tanda’s testimony and that Feit Electric was willing to accommodate Mr.
                   28   Tanda by proceeding by video or even deposing him in Singapore or a neighboring
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         8
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
          Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 11 of 12 Page ID #:7330



                   1    country to Japan. As a result of that meet and confer, Nichia’s counsel indicated it
                   2    would discuss these alternative options with Mr. Tanda. Specifically, Nichia’s
                   3    counsel was to look into: “(1) Whether [Mr. Tanda] is agreeable to being deposed
                   4    in a deposition-friendly country that is nearby to Japan (for example, Singapore);
                   5    and (2) The circumstances under which Mr. Tanda would be willing to sit for a
                   6    deposition.” (Id. (email dated May 28 from Ms. Smith to counsel for Nichia)). On
                   7    June 7, 2021, Nichia’s counsel responded that Mr. Tanda declined all options. (Id.
                   8    (email dated June 7 from Mr. Parker to Ms. Smith)).
                   9          Feit Electric therefore drafted this Letter Rogatory and, further consistent
                   10   with this Court’s local rules, provided a copy to Nichia’s counsel for consideration
                   11   on July 1, 2021. (Id., Ex. I (email dated July 1 from Mr. Shah to Mr. Parker)).
                   12   Nichia asked for another meet and confer, which took place on July 2, 2021. (Id.,
                   13   Ex. J (email dated July 2 from Mr. Parker to Mr. Shah)). Feit Electric had hoped
                   14   Nichia would not further obstruct this discovery, but instead during that meet and
                   15   confer, Nichia’s counsel indicated that it would object to this Application for Letter
                   16   Rogatory. Feit Electric has been diligent and flexible in attempting to secure this
                   17   important evidence, and it would be unjust to deprive Feit Electric of this critical
                   18   discovery. See Fisher and Paykel Healthcare Ltd., *2 (holding that the Court
                   19   should permit such discovery and adjust the proceedings as necessary to
                   20   accommodate the process).
                   21   IV.   CONCLUSION
                   22         For the reasons presented above, Feit Electric respectfully requests that the
                   23   Court approve, date, and sign the concurrently submitted Letter Rogatory. After
                   24   the Court signs the Letter Rogatory, Feit Electric further respectfully requests that
                   25   the clerk authenticate the Court’s signature by affixing the Court’s seal thereto, and
                   26   that the Letter Rogatory be thereafter returned by the clerk to counsel for Feit
                   27   Electric so that the Letter Rogatory may be promptly transmitted to the
                   28   Appropriate Judicial Authority of the State of Japan.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         9
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
          Case 2:20-cv-00359-GW-E Document 125 Filed 07/08/21 Page 12 of 12 Page ID #:7331



                   1
                   2    DATED: July 8, 2021     BENESCH, FRIEDLANDER, COPLAN &
                                                ARONOFF LLP
                   3
                   4                            By: /s/ Kal K. Shah

                   5                                 Kal K. Shah
                                                     Simeon G. Papacostas
                   6                                 Katherine A. Smith
                   7
                        DATED: July 8, 2021     STRADLING YOCCA CARLSON & RAUTH
                   8                            A PROFESSIONAL CORPORATION
                   9
                                                By: /s/ Salil Bali
                   10
                                                     Salil Bali
                   11                                Matthew R. Stephens
                   12
                                                     Attorneys for Defendant
                   13                                Feit Electric Company, Inc.
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                         10
      LAWYERS
   NEWPORT BEACH                 FEIT ELECTRIC’S APPLICATION FOR LETTER ROGATORY
                          4833-3936-2545v7/106220-0002                       20-cv-00359
